 In the Matter of MINNESOTAMINING&MANUFACTURING COMPANY,EMPLOYERandUNITED GAS, COKE AND CHEMICALWORKERS OF AMER-ICA, CIO, PETITIONERCase Nos. 32-CA-21 and 15M-R-108.-Decided February 10, 1949DECISIONANDORDEROn October 12, 1948, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1) and (3) of the Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.TheRespondent's request for oral argument is hereby denied, as the recordand brief, in our opinion, adequately present theissuesand the posi-tions of the parties.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed 2The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner only insofar as they are consistent with this Deci-sion and Order.1.We agree with the Trial Examiner that the Respondent inter-fered with, restrained, and coerced its employees, in violation of Sec-tion 8 (a) (1) of the Act.However, in so finding we rely exclusivelyupon the following facts :1Pursuant to the provisions of Section 3 (b) of theNationalLabor Relations Act, asamended,the National Labor Relations Board has delegated its powers in connection withthis proceedingto a three-man panel consisting of the undersigned Board Members[Chair-man Herzog and Members Houston and Murdock].2The objection to the consolidation of these cases was properly overruled.Matter ofDixieShirtCompany, Inc.,79 N.L. R. B. 127,fn.2; Matter of Hoosier CardinalCorp.,et al., 67 N.L. R. B. 49, fn. 1.National Labor Relations Board Rules and RegulationsŠSeries 5, Sections 203.33 and 203.64.The motion to sever was properly rejected.Matter of Phelps Dodge Copper Products Corporation,63 N. L.R. B. 686.The fact thatthe Respondent did not receive a copy of the objections to the election was immaterial.Matter of Northwest Engineering Corporation,63 N. L.R. B. 1219.The Respondent wasnot prejudiced by the denial of permission to take the deposition of Charles J. Olson,becausethe TrialExaminer assumed the very fact the deposition was intended to prove.The rejected Exhibit was irrelevant.81 N. L.R. B., No.99.557 558DECISIONSOF NATIONAL LABORRELATIONS BOARD(a)Superintendent Neikirk's and Foreman Elliott's inter-rogation of employees 3 concerning their union activities andsympathies ; 4(b) Neikirk's attempted surveillance of union activities by ques-tioning some employees as to the union activities and sympa-thies of their co-workers;,' and(c) the timing, and the manner of presenting and publiciz-ing, the wage increase," hospitalization, pension, vacation, andbonus or profit-sharing plans.7The Respondent contends that the interrogations were not violativeof the Act because no witness testified that he was influenced in hisvoting by these statements.The Board and the courts have repeat-edly held that the Act is violated by the commission of coercive acts,regardless of whether such acts are effective in accomplishing theintended results.8Furthermore, interrogation has repeatedly beenheld to bea per seviolation of Section 8 (1).96 Namely, Williams,Frank Cantrell, and Tom Baker ; Napoleon Carr,McDaniel, and"Jimmie"; House ; Ward;Parker;Ball ; Boyd.4 Although Neikirk denied asking employees if they were members of the Union, or howthey were going to vote, he admitted interrogating them about their attitude toward theUnion.Interrogation concerning attitudes toward unions is as much prohibited as interro-gation concerning membership or voting intentions.Matter of Consolidated Machine ToolCorporation,67 N. L. R. B. 737,738;Matter of WythevilleKnittingMills,Inc., 78N. L. R. B. 640.Namely, Marsden,Carr,Stubbs, Ball,and Boyd.Matter ofColumbianCarbonConw-pany,79 N. L.R. B 62;Matter of Wire Rope Corporation of America,Inc.,62 N. L. R. B.380.The fact that the Respondent's attempt did not succeed does not excuse this viola-tion either.Matter of Dixie Shirt Company, Inc.,79 N.L. R. B. 127,seeinfra,footnote 8.6The Respondent's contention thatMatter of Loudonville Milling Company,79 N. L. R. B.304, requires us to find that this wage increase,made during the union's organizationalcampaign was not interference,iswithout merit.The record in this case discloses some-thing more than themethodby which the Respondent arrived at the decision to make theincrease;the record in that case did not.Neikirk, in announcing the raise, emphasized inmany closet sessions with small groups of employees that the Respondent and not theUnion was responsible for the raise. In this context,the raise"interferes with the rightof self organization by emphasizing to the employees that there is no necessity for a col-lective bargaining agent."May Department StoresCo. v. N.L. R. B.,326 U.S. 376, 385;see alsoMatter of LancasterGarment Company,78N. L.R. B. 935;Matter of Miller-Quincy Mfg.Company, Inc.,53 N. L. R. B. 366.However,we do not base this finding upon the fact that the general wage increase wasput into effect without first notifying or consulting the Union known to be claiming torepresent the majority of the employees.*We credit the assertions of the Respondent that these plans were in existence fromApril,1947.The record,however,establishes that they were first publicized almost a yearlater find in the 2 months preceding the election.The time chosen to advertise the bountyof the respondent could only have been intended to prevent the "attempts of outside labororganization effectively to appeal to its employees...."N. L. R. B.v.ChristianBoardof Publication,113 F.(2d) 678, 681(C. A. 8), enforcing 13 N. L.R. B. 534;Matter of GateCity Cotton Mills,70 N. L.R. B. 238, 250.8N. L. R. B. v. Illinois Tool Works,153 F. (2d) 811,814 (C.A. 7), enforcing 61N. L. R. B.1129 ;N. L. R. B.v.Winona Textile Mills, Inc.,160 F. (2d) 201(C.A. 8),enforcing 68 N. L.R. B. 702;Matter of The Pure Oil Company,73 N. L.R. B. 1, 3 andcases cited therein ;Matter of Dixie Shirt Company,79 N. L.R. B. 127.PH. J. Heinz Co. v. N.L.R.B.,311 U. S. 514,518, 520;P.H. Glatfelter Co. v.N. L. R. B.,141 F.(2d) 631,633 (C.A.8) ; N. L. R. B. v. CitiesServiceOil Co.,129 MINNESOTA MINING & MANUFACTURING COMPANY559The Respondent further argues that the activities of Neikirk andElliott are protected by Section 8 (c) of the Act.Although we cannotaccept the Trial Examiner's apparent adoption of a "totality ofconduct" theory,"' and do not rely on his rationale for not acceptingSection 8 (c) as a defense, we disagree with the Respondent.Section8 (c) does not protect the acts we here find violative of Section8 (a) (1).As we have heretofore held, interrogations as to unionactivities and sympathies and solicitations of surveillance are not ex-pression of "any views, argument, or opinion, or the disseminationthereof", within the meaning of Section 8 (c).11The disclosure by theRespondent of employee benefit plans, during the period of.the Union'sorganizational campaign and during the pendency of a Board-orderedelection, under the circumstances here present is likewise beyond theprotection of Section 8 (c). It is sufficient to point out that suchdisclosure clearly constituted a "promise of benefit" within the mean-ing of that provision.122.For the reasons appearing in the Intermediate Report, we agreewith the Trial Examiner that Robert Ball and Fred Boyd were dis-criminatorily discharged in violation of Section 8 (a) (3) of the Act 13However, we do not find, as did the Trial Examiner, that the lay-off ofHarold House was violative of the Act.Knowledge by a Respondent of the dischargee's union membershipis a prerequisite to a finding that the discharge was made for thatreason.In our view, the record fails adequately to establish suchknowledge on the part of the Respondent concerning House. The TrialF. (2d) 933, 934(C.A. 2) ; Matter of Sewell Manufacturing Company,72 N. L. R. B.85;Matter of Wytheville Knitting Mills,Inc.,78 N. L.R. B. 640.10 Intermediate Report at p. 9.Matter of The Bailey Company,75 N. L.R B. 941;Matter of Volney S.Anderson and Mildred C. Anderson,d/b/a Pacific Moulded ProductsCompany, 76 NL. R. B. 1140;Matter of Burns Brick Company,80 N L. R. B. 389."Matter of Ames Spot Welder Company, Inc.,75 N. L. R. B. 352, 355,fn. 6.In addition,we have held such interrogation to be by its nature coercive.Matter of Sewell Mfg. Co.,72 N L.R. B. 85, 87.12Matter of Hudson Hosiery Company,72N. L.R. B. 1434, 1437,and cases cited infootnote6; Matter of Wilson tE Co., Inc., 77 N.L. R. B. 959;Matter of Macon Textiles,Inc.,80 N. L. R. B.,No. 238.18The Respondent's contention that the Trial Examiner,in finding violations of Sec-tion 8 (a) (3), credited only the witnesses for the General Counsel is without supportin the Intermediate Report and record.Furthermore,the importance of observation ofwitnesses to any finding of their credibility is such that we will not overrule the credibilityfindings of the Trial Examiner unless they are clearly erroneous.The evidence in the record that Robert Ball was friendly,rather than hostile,towardSuperintendent Neikirk at the time he received notice of his discharge is immaterial.SeeMatter of Wadesboro Full-Fashioned Hosiery Mills,Inc.,72 N. L. R B. 1064;Matterof Wytheville Knitting Mills, Inc.,78 N. L. R. B.640.We can,in evaluating the motive forthe discharge of known union leaders, take into consideration the Respondent's hostilitytoward unions to the exttnt,as here, that it is not privileged under Section 8 (c). SeeMatter of Spencer Auto Electric,Inc.,73 N. L. R. B.1416;Matter of Consumers Coopera-tive RefineryAssn.,77 N. L.R. B. 528. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer inferred this knowledge from the fact that House, like manyof the other employees, was interrogated as to his knowledge of theUnion's organizational campaign and his attitude toward the Unionand that House had admitted knowing of the campaign.An admis-sion of knowledge of the existence of an organizational campaign isnot necessarily a confession of membership.House testified, further-more, that he had been inactive as a union member, engaging in noneof the activities which would have made manifest his membership.Mere union membership on the part of a dischargee does not makehis discharge discriminatory.143.We find, as did the Trial Examiner,15 that these acts of theRespondent violative of Section 8 (a) (1) interfered with the freechoice of representatives by its employees at the election of March 17,1948, and we shall therefore set that election aside16ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, MinnesotaMining & Manufacturing Company, Little Rock, Arkansas, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Gas, Coke and ChemicalWorkers Union of America, CIO, or in any other labor organizationof its employees, by laying off or refusing to reinstate any of itsemployees or by discriminating in any other manner in regard to theirhire and tenure of employment, or any term or condition of theiremployment ;(b) Interrogating its employees concerning their union affiliations,activities, or sympathies, or those of their coworkers or in any othermanner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join or assist United Gas, Coke and Chemical Workers Union of14Matter of LawrenceR. Hagy,D. D. Harrington and Stanley Marsh,74 N. L. R. B.1455, 1474;N. L. R. B.v.Mylan-Sparta Company,Inc.,166 F.(2d) 485,(C. A. 6) andcases cited therein.15The Respondent's contention that the Trial Examiner was without authority to recom-mend the setting aside of the election is without merit.Seesupranote 2.The argumentbased on the assertion that a hearing officer does not have authority,under Section 9(c) of the amended Act, to make recommendations is not applicable to investigation ofobjections to elections.See National Labor Relations Board Rules and RegulationsŠSeries 5, Section 203 61 (b) ; furthermore,Section 203 61(c), on which the Respondentreplied,provides that such hearings shall be conducted in accordance with the provisionsof Sections 203.56,203.57,and 203.58 only "insofar as applicable."1eMatter of Artcraft Hosiery Company,78 N. L.R. B. 333 ;Matter of Dixie Shirt Com-pany,Inc., 79N.L. R. B. 127. MINNESOTA MINING & MANUFACTURING COMPANY561America, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization, as authorized in Section8 (a) (3) of the amended Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Robert Ball and Fred Boyd immediate and full rein-statement to their former or substantially equivalent positions 17 with-out prejudice to their seniority or other rights and privileges;(b)Make whole Robert Ball and Fred Boyd for anyloss of paythey may have suffered byreason ofthe Respondent's discriminationagainst them by payment to each of them ofa sum of money equalto the amount which he normally would haveearned as wages duringthe period from the date of his lay-off to the date of theRespondent'soffer of reinstatement,less his net earnings 18 duringthat period;(c)Post at its plant in Little Rock, Arkansas,copies ofthe noticeattached hereto marked "Appendix A." 19Copies of said notice, to befurnished by the Regional Director for the FifteenthRegion, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof,and maintainedby it for sixty (60) consecutive days thereafter, in conspicuousplaces,includingall placeswhere notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondentto insurethat saidnotices are not altered, defaced, or covered by any othermaterial;(d)Notify theRegionalDirector for the FifteenthRegion in writ-ing, within ten (10) days from the date of this Order, whatsteps theRespondent has taken to comply therewith.IT ISFURTHER ORDEREDthat the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondent discharged HaroldHouse in violation of Section 8 (a) (3) of the Act.17In accordancewith theBoard's consistent interpretation of the term,the expression"formeror substantiallyequivalent position"is intended to mean "former position wher-ever possible and if such position is no longer in existence then to a substantially equiva-lent position."SeeMatter of The ChaseNational Bank of the Csty of New York, SanJuan,Puerto Rico Branch,65N. L. R. B 827.18By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurredby an employeein connectionwith obtainingwork and working else-where, whichwould nothave been incurred but for this unlawful discrimination and theconsequent necessity of his seeking employment elsewhere.Matter of Crossett LumberCompany, 8N. L. R. B. 440.Moniesreceived for work performed upon Federal, State,county, municipal,or other work-relief projects shall be considered as earnings.RepublicSteelCorporationv.N. L. R. B.,311 U. S. 7.is In the eventthat this Orderis enforcedby decreeof a United States Court of Appeals,there shall be inserted in the notice, before the words:"A DECISION AND ORDER," thewords : "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 562DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER ORDERED that the election held on March 17, 1948,among the employees of Minnesota Mining & Manufacturing Com-pany, Little Rock, Arkansas, be, and it hereby is, set aside.20APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies or those of their coworkersor in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist UNITED GAS, COKE ANDCHEMICAL WORKERS UNION OF AMERICA, CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all of such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the amended Act.WE WILL OFFER to Robert Ball and Fred Boyd immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay suffered as a result of the discrimination.All our employees are free to become, remain, or refrain from be-coming members of the above-named union or any other labor or-ganization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the amendedAct.We will not discriminate in regard to hire or tenure of employ-ment or any term or condition of employment against any employeebecause of membership in or activity on behalf of any such labororganization.MINNESOTA MINING & MANUFACTURING COMPANY,Employer.By --------------------------------------------------(Representative)(Title)Dated ------------------------20When the Regional Director advises the Board that the circumstances permit a freechoice of representatives, we shall direct that a new election be held among the Re-spondent's employees. MINNESOTA MINING & MANUFACTURING COMPANY563This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Charles A. Kyle,for the General Counsel.Mr. Richard L. Post,of St. Paul, Minn., for the Respondent.Mr. Ira S. Williams,of Little Rock, Ark., for the Union.STATEMENT OF THE CASEUpon a petition duly filed on June 23, 1947, by United Gas, Coke and ChemicalWorkers of America, affiliated with the Congress of Industrial Organiz itions,herein called the Union, the National Labor Relations Board, herein called theBoard, held a hearing on December 8, 1947, to determine whether the employeesof the Little Rock, Arkansas, plant of the Minnesota Mining & ManufacturingCompany, herein called the Respondent, desired to be represented by the Unionfor the purposes of collective bargaining.Thereafter and on March 4, 1948, theBoard issued an order directing that an election be conducted among the Respond-ent's employees in a certain appropriate unit under the auspices of the RegionalDirector of the Fifteenth Region (New Orleans, Louisiana).On March 17, 1948, the said election was held and a majority of the votes werecast against the Union'The Union filed objections to the conduct of the elec-tion on or about March 22, 1948, and on or about April 23, 1948, the said RegionalDirector issued his report on the objections finding that substantial and materialissues were raised to the conduct of the election and recommended that the resultsof the said election be set aside and that a new election be held.To this reportthe Respondent, on or about May 3, 1948, duly filed exceptions.On June 15, 1948,the Board ordered that a hearing be held for the purpose of resolving the issuesraised by the Union's objections.Upon an amended charge duly filed by the Union on June 30, 1948, the GeneralCounsel of the Board, herein called the General Counsel, issued a complaintalleging that the Respondent had engaged in, and is engaged in, unfair laborpractices affecting commerce, within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, as amended(Public Law 101, Chapter 120, 80th Congress, First Session), herein called theAct.Copies of the complaint and amended charge, together with notice ofhearing thereon, were duly served upon the Respondent and' the Union.On July 2, 1948, the then Acting R-gional Director for the Fifteenth Regionissued an order, dated that day, directing that the complaint and representationcases, being cases Nos. 32-CA-21 and 15M-R-108 respectively, be consolidated.With respect to the unfair labor practices, the complaint, in substance, allegedthat the Respondent (1) through certain named agents, its superintendent, andits foremen, by means of certain stated acts, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct and (2) discriminatorily discharged Robert Ball and Fred Boyd, Jr. onMarch 23, 1948, Harold House on March 26, 1948, and Elmer B. Harrison onJanuary 13. 1948,2 and thereafter refused to reinstate them because they hadjoined and assisted the Union and had engaged in concerted activities with other'Of the 114 valid votes cast, 49 were for the Union, 64 were against, and 1 protested2At the hearing, the General Counsel's motion to dismiss the complaint as to Harrisonwas granted without objection.829595-50-voI 81-37 564DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees for the purposes of collective bargaining and other mutual aid andprotection.On or about July 12, 1948, the Respondent duly filed an answer admitting cer-tain allegations of the complaint but denying the commission of any of theallegedunfair labor practices.Pursuant to notice, a hearing was held on July 14, 15, and 16, 1948, at LittleRock, Arkansas, before the undersigned, Howard Myers, the Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel and theRespondent were represented by counsel and the Union by a representative.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues was afforded all parties.At the closeof the General Counsel's case-in-chief, the Respondent moved to dismiss the com-plaint in its entirety for lack of proof.The motion was denied.At the conclu-sion of the taking of the evidence, the General Counsel's motion to conform thepleadings to the proof was granted without objection.The parties waived oralargument before the undersigned.They were then advised that they might filebriefs and proposed Findings of Fact and Conclusions of Law with the under-signed on or before July 31, 1948.A brief has been received from the Respondentwhich has been carefully considered by the undersigned.Upon the entire record in the case and from his observations of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMinnesota Mining & Manufacturing Company has its principal offices in St.Paul, Minnesota. It owns and operates plants in various parts of the country.At its little Rock, Arkansas, plant, the employees of which are the only ones in-volved in this proceeding,the Respondent is engaged in the manufacture, sale,and distribution of roofing granules.During the 12-month period immediatelypreceding the issuance of the complaint herein, the sales at the Respondent'sLittle Rock plant amounted to over $3,000,000, approximately 95 percent of whichwas shipped from that plant to points located outside the State of Arkansas.During the same period,the Respondent purchased coloring pigment for its LittleRock plant amounting to more than $25,000, over 95 percent of which was receivedat that plant from points located outside the State of Arkansas.The Respondent does not dispute the Board's jurisdiction.The undersignedfinds that the Respondent is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Gas, Coke and Chemical Workers of America, affiliated with the Con-gress of Industrial Organizations, is a labor organization admitting to member-ship employees of the Respondent.III.THE TTNFAIR LABOR PRACTICESA. The backgroundOperations at the Respondent's Little Rock plant commenced in April 1947.Shortly thereafter the Union commenced an organizational campaign whichculminated with a petition for certification being filed by the Union with theBoard on June 23, 1947. A hearing upon the said petition was duly held onDecember 18, 1947.On March 4, 1948, the Board issued its Decision and Di-rection of Electionand pursuantthereto an election was duly held on March 17, MINNESOTA MINING & MANUFACTURING COMPANY5651948, under the auspices of the Regional Director for the Fifteenth Region, amongthe employees in the unit found by the Board to be appropriate.The Union lostthe election by the vote of 64 to 49.3B. Interference, restraint, and coercion; the disputed electionIn January 1948, Superintendent Theodore Neikirk called into his office in-dividually, or in small groups, if not all, the non-supervisory employees and toldthe employees that their hourly wages had been increased 10 cents per hour.According to the testimony of Jimmie Williams, Neikirk also told him and thethree other employees, who accompanied him to Neikirk's office on that occasion,that they should understand that the Respondent was the one who was givingthe employees the raise and that the Union had nothing to do with it.Williams further testified that in March 1948, he and some employees werecalled into Neikirk's office and that Neikirk said to them :In a few days there would be an election coming up, and he said, "I wantyou boys to remember me." In other words, you boys have never votedfor the Union ; I will send out some ballots showing you just how to vote-you know, for the Union or against the Union-and then he asked us con-cerning, had we ever been a member of a Union. I think one of the otherfellows told him that he had.Williams also testified that, in the course of this March meeting, Neikirk askedhim if he belonged to the Union ; that he replied in the affirmative ; that Neikirkthen asked him "whether the Union ever had done anything beneficial for him ;and that when he informed Neikirk that he thought they had, the latter replied,"Well, the Union will never be much good to nobody."Regarding a meeting he and some of his coworkers had with Neikirk shortlybefore the scheduled Board's election on March 17, Williams testified, in part,as follows :Well, he [Neikirk] said, he gave us a cigar, and he told us boys to sitdown, and he said, "Now you boys have heard about the Union, they havea Union meeting over here."We told him we heard, got wind of it, and hesaid, "Some of the boys have been attending this meeting.Now there isgoing to be an election coming up next Wednesday," I believe it was, "andI don't want you boys to let me down. Some of you boys know how to voteand some of you don't know how to vote. Those of you who don't, I havesomething to show you just how to vote for the Union or against theUnion."And he said, mentioned, "now you can vote any way that youwish to vote, but for my part, I am not a Union man."Williams also testified that during the morning of March 17, the day of theBoard's election, Neikirk and Lyle H. Fisher, the Respondent's industrial rela-tions director, came to where he and the other two members of the loading gangwere working ; that during the conversation that then ensued, Neikirk asked thethree employees whether they were "with him" ; that the three employees repliedthat they were; and that Neikirk then said "Remember, boys, you said youwere with us ; I don't want any double-crossing."Napoleon Carr, who attended the Neikirk meetings with Williams and partici-pated in the above conversations testified to by Williams, corroborated, in themain, the testimony of Williams.8An additional ballot was cast but that ballot was protested.The record does notshow whether the protest was ever resolved. 566DECISIONS OF NATIONALLABOR RELATIONS BOARDFred Marsden, a kiln operator,testified that on or about February 4, he andabout 10 other employees were called into Neikirk's office ; that Neikirk toldthem about the Board's election and that Neikirk said he was"out to win"it ; that Neikirk added that the Respondent had a vacation plan which Neikirkthen proceeded to outline;and that Neikirk then stated he did not like Unions,and particularly the CIO because "it was run by a bunch of Communists."Marsden further testified that Neikirk further said that the employees had theright to vote either for or against the Union ; that the election would be bysecret ballot and no one would know how the individual employees voted ; andthat Neikirk concluded the interview by saying he hoped the employees"were onthe right side of the fence."Regarding conversations he had with Neikirk on March 8 and 9, Marsdentestified as follows :We sat and jabbered back and forth about lots of things that wasn't per-taining to this case,and then he showed me an article in the Chicago Tribunerelating to a certain man being a Communist.He said he was run out ofthe CIO and was sent across the border,and asked me if I would take thatacross over to the plant and show it to the other fellows, and I told him Iwould.That evening I showed Reddy Kindy, J. B. Evatt, Pfeiffer-I showedthem that paper,that article in the paper.And then I was asked if I couldfind out-Trial Examiner MYERS. Who asked you?The WITNESS. Mr. Neikirk.Trial Examiner MYERS. When?The WITNESS. Before I left the office-if I would take and try to findout how the boys felt about the Union and how they were going, in a roundabout way, how they were going to vote. I stated to Mr. Neikirk that atthe present time the boys told me plain to my face it was none of my damnedbusiness how they voted. So he asked me if I would come back the nextday and report,which I did, and he asked me if I had found out how theboys were voting and I says to him, "I told you, Mr. Neikirk, what theywould tell me-that it was none of my business how they voted." Thatis, I believe,all there was to that conversation at that time.Harold House, whose lay-off will be discussed below, testified that on orabout March 15, he and two coworkers were called into Neikirk's office ; thatthe three of them were asked by Neikirk if they were for the Union or forNeikirk; that none of the employees replied; and that Neikirk then said,"You might be all hot-headed Union men, but I don't see that it will do [you]any good and I want you to be with me. If you have confidence in me, well, letthe Union alone."House further testified that about 3 days prior to the Board's election Neikirksent for him and that he had the following conversation with Neikirk :Well, he [Neikirk] asked me if I was for the Union and I didn't answeryes or no.And he asked me if I had confidence in him, the most confi-dence in him or the Union. I still didn't say anything. And he went onand said, "Well, now, whether you boys want to get a Union or not," hesaid, "they can't do anything for you."He said, "Are you for me or areyou for the Union?" Then I said, "Well, regardless of what comes about,what the situation leads to, it wouldn't make me an enemy to you or atleast I wouldn't feel hard towards you.We would still be just like weare.There wouldn't be anything there regardless of what came about, MINNESOTA MINING & M ;NUFACTURING COMPANY567and I would rather not come out and just tell just exactly what I was toanybody because it might cause feelings either way, hard feelings eitherway."Robert Ball, whose lay-off will be discussed below, testified that on or aboutMarch 8, 1948, the following conversation between him and Neikirk took place inthe latter's office :He [Neikirk] says, "Now I know that you are President of the Union."I said, "Well, you still know more about it than I do."He said, "Well, Ididn't know whether you knew it or not." I didn't give him a direct answeron it, because I didn't want to put myself on the spot.We talked on a littlebit about vacations with pay, paid holidays, and he says, "I am out towin this election."He said, "I have got to have a little help." I askedhim then if there were any complaints on my work, and he said, "No, notnone."I asked him if he was going to lay me off and he said it mightlead up to it. I said, "Mr. Neikirk, if you are, please give me a week'snotice," and he said, "I will," and I said, "Don't drop it out on me at 3 o'clockin the afternoon."He said, "I won't." So that ended that conversation.Well, it didn't either.He said, "Go back over there and go to work," be-cause he said, "this layoff may never come."He says, "Ifbusiness picksup so I won't have to lay off, I won't."Ball further testified that during the above quoted conversation Neikirk askedhim how employee Fred Boyd, whose discharge is discussed below, felt about theUnion and that he replied that he did not know.On or about January 8, 1948, Ira Ivey, R. L. Dumond, and four other employeeswere called into Neikirk's office.Regarding what transpired there, Ivey testifiedas follows :A.Well, he [Neikirk] pointed us all out and said, "You boys know whatyou are all over here for, I reckon."He said, he pointed us outone by oneand said, "I brought you over here to talk to you about the Union," he said,"I want also to talk to you about Mr. Dumond (the Unio'n's Vice-President)here."He said, "I want to know what your opinion about him is."We alltold him, we didn't have any opinion.Q. Now what did Mr. Neikirk say about Dumond?A.Well, he said he had him on the spot, and he hadall us in there inregard to what we thought about Dumond.Q.What did be say?A.Well, he said, "I got him on the spot," and he said, "I want youropinion,all you guys' opinion about Dumond."Q.Well, was there any discussion as to what you guys thought?A. No, we all told him that we hadn't thought much aboutit and passedit on.Q. There wasn't any further conversation about it?A.Well, he said-Let's see.He said, "If you guys are for the Company,okay; and if you are for the Union, why, he said, it is not okay."He said,"I don't like the Union."He says, "I don't like it, andI ain'tgoing to haveit.I don't like the CIO."*******Q.Well, did he show you any newspapers?A.Yes, sir, he showed us a newspaper clipping.******* 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did Mr. Neikirk make any remarks when he showed you the clipping?A. He said he didn't like the CIO and he was not going to have it.Q. Did he say what kind of a Union the CIO was?A.Well, it originated in Moscow,was supposed to.Ivey further testified that shortly after he had received the January 1948general 10 cents increase in wages, he asked Neikirk for another wage increase.Regarding this incident Ivey testified as follows:Well,I went over to see him (Neikirk)about an increase in pay, so whileIwas over there he asked me how did I feel about the Union,and I told himthat I hadn't thought much about it.He said,"You said you are for a Union."I said, "How do you know I am for a Union?" He says,"I know." So hesaid,"You go on back home and bring me a different line." He said, "Ifyou are for the Company,okay,and if you are for the Union,"he said, "itis not okay."Ivey also testified that on March 17,the day of the Board's election,Neikirksaid to him,"Today is election day, you had better vote right."John Hardman testified to a conversation he had with Neikirk in January1948, wherein the latter asked him if he had heard that the Union was tryingto organize the employees and that when he replied in the negative,Neikirk thensaid, in case he heard anyone discussing the Union,he should"tell the boysto come over[because]he (Neikirk)wanted to talk to them." .The evening before the Board's election the Union held a meeting in a publichall near the plant.On the following day, according to Andrew Ward's unde-nied and credible testimony,his foreman,Jack Jones,and he had the followingconversation :Well, he(Jones)said, "I thought you were for Mr.Neikirk and now youwere at the meeting last night." I said, "Yes,sir, I was there."And hesaid, "Now don't let the old man down." "No,sir," I said, "I told Mr. Nei-kirk that I was for him."Ward further testified that later that day, March 17, Neikirk and Lyle Fishercame to where he was working; that Neikirk said to him, to quote Ward's testi-mony,"I thought you were for me and they elected you a shop steward" ; thathe replied,"Yes, sir, they did, but I couldn't keep them from electing me a shopsteward" ; that Neikirk then asked, "You are for me, ain't you" ;and that hereplied in the affirmative.While not specifically denying making the statements attributed to him byWilliams,Carr, Marsden, House,Ball, Ivey,Hardman, and Ward, Neikirk testi-fied that he called the employees into his office in January 1948, in order toexplain to them the Respondent's wage policy and to inform them of the generalwage increase which just had been granted;that the other meetings and talkshe had with the employees were for the purpose of explaining to them the Re-spondent's personnel and labor policies, its bonus or profit-sharing plan, itspension plan, its hospitalization plan, and its vacation-with-pay plan;that hedid not indicate in any of his talks with the employees that the Respondent woulddiscontinue any benefit it had granted prior thereto if the Union won the election,nor did he at any time promise the employees any additional benefit if the Unionlost the election;that he did not ask any employee how the employees intendedto vote in the Board's election;that his main reason for calling the employees tohis office was because"quite a few"employees had never participated in a Board-conducted election and he "felt as though it was my duty to explain the working MINNESOTA MINING & MANUFACTURING COMPANY569of the election"to the employees;that he told some of the employees that theyhad the absolute right to vote for or against the Union;that to other employeeshe said, "You know what we stand for ; you know what you have ; now, let yourconscience be your guide" ;and that he used the phrase,"Let your conscience beyour guide" "simply because I had already explained it to them that our person-nel policies,our labor policies,that is something that they already have.Now,what a union can give you more than that, I wouldn't know."Neikirk impressed the undersigned as being a witness who was withholdingthe true facts,which facts were within his personal knowledge,and, therefore,the undersigned does not credit his testimony.Neikirk admitted being opposedto the unionization of the employees and that he wanted to so impress the em-ployees.He did not deny,moreover,the testimony of Williams,Carr, Marsden,House, Ball, Ivey, Hardman, and Ward which testimony clearly indicates thatNeikirk queried them and other employees about their membership and activitiesin behalf of the Union and as to how they intended to vote in the election. Theundersigned was impressed with the sincerity and candor with which Williams,Carr, Marsden, House,Ball,Ivey, Hardman, and Ward testified and finds thatNeikirk made the statements which each of them attributed to him.The undersigned further finds that Neikirk'squeries about the employees'membership in the Union and his questions with respect to how the employeesintended to vote in the election coerced and intimidated the employees and thusinterfered with the free exercise of their right to chose a bargaining representa-tive.The undersigned is not unmindful of the fact that many employees test.fied,in effect, that they were not coerced or intimidated by Neikirk's statements andthat despite his statements they voted in the election as they wanted and thatthey had always felt free to join or not to join any labor organization they desired.The undersigned is of the opinion,and finds, that this testimony does not over-come the more positive evidence in the record that Neikirk's statements removedfrom the employees the complete freedom of choice of the selection of a bargainingrepresentative which the Act contemplates.Moreover,such testimony by em-ployees concerning the effect,or lack of effect, of the Respondent's acts on them,aside from being generally unreliable because of the very nature of the circum-stances involved,is not probative of whether the Respondent had actually engagedin the illegal conduct found above.Furthermore,the record reveals other inci-dents which further establish the Respondent's illegal position.Thus, on the dayprior to the Board's election,Foreman Elliott called the five or six men composingthe loading dock crew together and, according to Jimmie Williams'testimony,the following then took place :Well, he(Elliott)said, "Boys,"he said,"you know what we are here for.In other words, we called this meeting together to find out how you boys felttowards the Union."He said,"A few of you boys know about the Union anda few of you don't," and he said,"I can tell you about it, how the Union oper-ates and how they don't."Well, Taker didn't have anything to say. And thenhe asked, "Did we have anything to say?" So we refused to say anything,and he said,"Well, the Union,you would be just strangers."I asked thequestion,"How could we be strangers",and he explained-He mentioned thatifwe get the Union that we would be strangers-in other words,he couldn'tbe friendly with us and we couldn't be friendly with him. I asked him howwould we become strangers, and he said,"Well, just like that I take one ofyou men and send you up to help Taker or have Taker help you.Well, Icouldn't do that if the Union was here."He explained the best he could.We 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to know more about it, and he asked was there anything to be saidabout it. . . .Regarding this incident, Elliott testified that he called the crew together becausehe wanted "to find out how they felt, if they had any questions they wanted toask about the Union or about the Company, why, I would try to answer them forthem."Williams impressed the undersigned as an honest and forthright witness.This fact, coupled with the absence of any denial on Elliott's part with respect tothe statements attributed to him by Williams, convinces the undersigned thatElliott made the said statements and the undersigned so findsThe undersignedfurther finds that the said statements of Elliott, as testified to by Williams, areviolative of the Act.The Respondent's counsel contended at the hearing that Neikirk's and Elliott'sstatements to the employees are protected by Section 8 (c) of the Act. Insofaras presently relevant, that section provides that "The expressing of any views,arguments, or opinion . . . shall not . . . be evidence of an unfair laborpractice . . . if such expression contains no threat of reprisal or force orpromise of benefit."The legislative history of the Act in silhouette against thecontemporary background, clearly indicates that the objective of Section 8 (c) wasto preclude an inference of unfair conduct from an unconnected statement of atti-tude alone. It was not designed to preclude, as here, consideration of connected,immediately relevant utterances.Viewed in this light, by Neikirk's interrogations of the employees concerningtheir union activities and sympathies as to how they would vote in the electionand by Neikirk questioning some employees as to the union activities and sympa-thies of their coworkers, the Respondent engaged in acts violative of Section 8 (a)(1) of the Act. By Elliott's veiled threat that if the Union won the election theemployees would become more burdensome, the Respondent violated Section 8(a) (1) of the Act.Assuming,arguendo,that Neikirk's and Elliott's statements did not in them-selves contain any such threat of reprisal or force or promise of benefit, thatfact, standing alone, would not bring the statements within the purview of Sec-tion 8 (c) for, as the legislative history of the Act shows, the Congress did notintend that the threats and promises of benefit which remove expressions ofviews and opinions from the protection of that section must necessarily appearin the context of such statement. It was not, moreover, the intention of theCongress to preclude a consideration of threats or promises of benefit where, ashere, they are implicitly and inextricably a part of the conduct in question 4The undersigned further finds, contrary to the Respondent's contention, thatthe granting of the general wage increase and Neikirk'sexplanation to theemployees of the Respondent's hospitalization plan, pension plan,vacation plan,and bonus or profit-sharing plan were for an unlawful purpose. Assuming,as the Respondent contends,that the determination to grant a general wageincrease had been made some time prior to the advent of the Union and after a"survey of the comparable rates in the area" had been made, the undersigned isconvinced,and finds, that the wage increase was put into effect and the variousbeneficial plans were announced or explained for the purpose of inducing theemployees to abandon their efforts to bargain collectively.This finding isbuttressed by the fact that the general wage increase was put into effect without4 See 93 Cong.Rec. 4261, 3950,6601, 6603,6604-6605,6673, 7002;Sen. Rep. No. 103,80th Cong.,1st Sess, p. 23; House Rep No. 510,80th Cong,1st Sess.,pp. 43, 45 ; HouseRep. No. 245,80th Cong.,1st Sess., p. 33 MINNESOTA MINING & MANUFACTURING COMPANY571first notifying or consulting the Union, even though the Respondent well knewthat the Union was then claiming to represent the majority of the employees.While the Respondent was not obligated by statute to consult or notify, beforegranting a wage increase, a union who had not proven its majority status,the Respondent, however, adroitly timed the granting of the wage increaseto impress upon the employees that continued union affiliation was a fruitlessgesture and that they could rely upon the employer's unilateral generosityto attain their economic ends.This finding finds support in Neikirk's statementof March 15, to House and two other employees, "I don't think [the Union] willdo [you] any good. . . . If you have any confidence in me, well, let the Unionalone."Moreover, the beneficial plans, referred to above, which were allegedlyin existence since the beginning of operations of the Little Rock plant werenever made known to the employees until shortly prior to the Board's conductedelection and then announced by Neikirk during his interrogation of the employeesconcerning their union sympathies and as to how they intended to vote inthe election.By the said actions the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed by the Actand thereby violated Section 8 (a) (1) of the Act.Upon the basis of the above findings, the undersigned concludes, and finds,that the Respondent interfered with the conduct of the election of March 17,1948, thereby depriving the employees of the freedom of choice of representativescontemplated by the Act.Accordingly, the undersigned recommends that thesaidelection be set aside and vacated.With respect to the meeting of the employees called by the Respondent onMarch 16, the General Counsel argued at the hearing that the remarks madeby the various speakers contained statements which are violative of the Act.With this argument, the undersigned disagrees and finds that the remarks arenot such as are proscribed by the Act. Likewise, contrary to the contention ofthe General Counsel, the letter which the Respondent sent to each employee onMarch 12, contains no statement which might properly be construed as beingviolative of the Act.C. The dischargesThe complaint, as amended at the hearing, alleged that the Respondent,in violation of the Act, laid off Robert Ball and Fred Boyd on March 23, 1948,and Harold House on March 26, 1948. In its answer, the Respondent averred,and at the hearing contended, that the three named persons were not dischargedin violation of the Act, but were laid off due to lack of work.The answer furtheraverred that between February 22 and March 28, 1948, the Respondent laid off19 employees, including the 3 persons involved herein for lack of work and that"all lay-offs were made without consideration of the union activity of theemployee but said lay-offs were made on the basis of plant efficiency andseniority" and that many of the said laid-off employees, including House, havebeen re-employed or have been offered re-employment when vacancies occurred.The facts pertaining to the three named dischargees will be discussedseriatim:Robert Ballwas first employed by the Respondent on May 17, 1947, as a welderthird-class and during his employment performed acetylene and electric weldingand millwright work.Ball worked on the 3rd shift until that shift was dis-continued on February 20, 1948.Thereafter he worked on the first shift until bewas laid off on March 23, 1948. Ball's starting wage was $1 per hour.Duringhis employment he received three 10-cent per hour increases.Ball joined the Union in August 1947, and shortly thereafter was elected itsvice president.In November 1947, after E. F. Cupples, the then president of 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union was discharged, Ball was elected president.He was active in behalfof the Union and Neikirk was fully aware of this activity and of the fact thatBall was the Union's vice president.Neikirk also knew that Ball was electedpresident for on March 8, 1948, according to Ball's credible testimony, the follow-ing conversation ensued between him and Neikirk:He [Neikirk] says, "Now I know that you are President of the Union."I said, "Well, you still know more about it than I do."He said, "Well, Ididn't know whether you knew it or not." I didn't give him a direct answeron it, because I didn't want to put myself on the spot.We talked on a littlebit about vacations with pay, paid holidays, and he says, "I am out to winthis election."He said, "I have got to have a little help." I asked himthen if there were any complaints on my work, and he said, "No, not none." Iasked him if he was going to lay me off and he said it might lead up to it.I said, "Mr. Neikirk, if you are, please give me a week's notice, and he said,"I will," and I said, `Don't drop it out on me at 3 o'clock in the afternoon."He said, "I won't." So that ended that conversation.Well, it didn't either.He said, "Go on back over there and go to work", because he said, "this lay-off may never come."He says, "If business picks up so I won't have to layoff, I won't."Furthermore, later that day, March 8, Ball's supervisor, Basil Whitmeyer, saidto Ball, according to the latter's undenied and credible testimony, that Neikirkwas surprised that Ball "got mixed up" with the Union.Whitmeyer, testified, in response to a question propounded to him by theRespondent's counsel that the reason for the lay-off of Ball "because we cut outthe third shift and didn't have any work for him."Not satisfied with the answerbecause admittedly Ball had been on the first shift for over a month prior to thelay-off, Respondent's counsel then asked Whitmeyer why Ball was selected inpreference to any other welder.To this question Whitmeyer replied, "on accountof his ability."Pressed still further, Whitmeyer then said that despite the factthat Ball was a good worker, the other welders were more capable.Neikirk testified that Ball was selected for lay-off in preference to any otherwelder because "his job was eliminated."Both Neikirk and Whitmeyer admitted that Ball was a capable worker andthat Ball would have been retained in the Respondent's employ had not the thirdshift been eliminated.The record clearly indicates and the undersigned finds that the Respondentnever found any fault with Ball's workmanship. In fact, the record affirmativelyshows that Neikirk on several occasions complimented Ball's ability to performhiswork.Moreover, both Neikirk and Whitmeyer admitted that they wouldrehire Ball if the third shift was again put into operation.The Respondent's answer averred that the lay-offs of Ball, Boyd, and House"were made on the basis of plant efficiency and seniority." Surely, the Respon-dent could not have given Ball's seniority any consideration when it laid him offbecause the Respondent's records clearly show that of the four welders first-class in the Respondent's employ when Ball was laid off, Ball had more senioritythan any of them. Furthermore, Ball performed millwright work for theRespondent and, according to the Respondent's records, he had more senioritythan any millwright in the Respondent's employ on March 23, 1948, the day hewas laid off.Fred Boydwas first employed by the Respondent on May 2G, 1947, as a mill-wright second-class and worked on the third shift until that shift was elimi- MINNESOTA MINING & MANUFACTURING COMPANY573nated on February 20, 1948. Thereafter, and until his lay-off on March 23, 1948,he worked on the first shift.Boyd's starting wage was $1.00 per hour whichwas increased in January 1948, to $1.10 per hour.Ball joined the Union in May 1947, and attended its meeting fairly regularly.His union affiliations were well known to the Respondent for on the day follow-ing meeting of the Union on March 16, Neikirk asked Ball whether the meetingwas well attended and Ball replied in the affirmative.Besides, several daysprior to the above conversation, Neikirk questioned Ball regarding Boyd's sym-pathies for the Union.Neikirk testified that Boyd, like Ball, was selected for lay-off because thethird shift had been discontinued.Neikirk, likeWhitmeyer, admitted thatBoyd would be rehired if the third shift was put in operation again.Regarding the reason for laying off Boyd, Whitmeyer testified, under directexamination by the Respondent's counsel as follows :Q.Why was he [Boyd] terminated?A. Because we cut out the third shift.Q.Why was he chosen in determining he was to be terminated, laidoff?Did you look at the same things which you did when Ball was laidoff, compare his ability with that of other employees?A. Yes, we compared ability.Q. In your opinion, were the employees who remained on the payrollbetter workmen in their line of work?A. Yes.Harrold Housewas first employed by the Respondent on June 11, 1947, as amillwright first class, which classification he retained throughout his employ-ment.His starting wage was $1.15 per hour and at the time of his lay-off, onMarch 26, 1948, he was receiving $1.30 per hour.In August 1947, Neikirk offered to promote House to a leadman 6 but Housedeclined for personal reasons.In November 1947, House joined the Union. The Respondent was fully awareof House's union membership for in December 1947, Neikirk called House and twoor three other employees into his office and asked them whether they had heardthat the Union was attempting to organize the plant. Each admitted that hehad.Neikirk then proceeded to advise the said three or four employees torefrain from joining or aiding the Union.House then asked Neikerk whatassurances the Respondent would give the millwrights with respect to job security.Neikirk assured House that he and the other millwrights were excellent workersand that they were "on the docket to stay" despite any temporary lay-offs whichmight arise.On or about March 14, Neikirk and House, according to House's credibletestimony, had the following conversation :Well, he [Neikirk] asked me if I was for the Union and I didn't answeryes or no. And he asked me if I had confidence in him, the most confidence inhim or the Union. I still didn't say anything. And he went on and said,"Well now, whether you boys want to get a Union or not", he said, "they can'tdo anything for you."He said, "Are you for me or are you for the Union?"Then I said, "Well, regardless of what comes about, what the situation leadsto, it wouldn't make me an enemy to you or at least I wouldn't feel hardsAccording to House's credited testimony a leadman in the Respondent'splant per-formed the duties of an acting foreman and was responsible for the work done by themen under his supervision. 574DECISIONSOF NATIONAL LABORRELATIONS BOARDtowards you.We would still be just like we are.There wouldn't be any-thing thereregardless of what came about, and 1 would rather not comeout and just tell just exactly what I was to anybody because it might causefeelings either way,hard feelings either way."House testified and the undersigned finds, that on March 26,Whitmeyer, hissupervisor,told him that he was being laid-off "due to shortages of orders" and hewas being selected because he had less seniority than the other millwrights eNeikirk testified that lack of business necessitated the lay-off of House.Whitmeyer testified that House was selected for lay-off because of curtailmentof production and "he was the youngest[on] the seniority list of the maintenanceemployees."However, according to the Respondent'semployment records,House had more seniority at the time of his lay-off than any of the other fourmillwrights,then in the Respondent's employ,except one.'With respect to the threedischarges,the Respondent contended at the hearing,and in its brief, that the General Counsel did not prove that the complainantswere selected for lay-offs on a discriminatory basis.To this contention theundersigned can not agree.From the credible evidence, and the record as a whole,a finding is justifiedthat the Respondent did, in fact, select the complainants herein for lay-off on adiscriminatory basis.No plausible explanation whatever was offered by theRespondent other than that business cr,mpelhrd itto reduceits force,and thatwhen it decided to lay off Ball on March 23,and House on March 26 ability andseniority were taken in consideration.And when it laid off Boyd ability was theprimary reason.But the Respondent introduced no evidence furnishing a basisfor comparing the ability of the laid-off employees here involved with the abilityof those retained.'At the hearing, and, in its brief,the Respondent offered vari-ous reasons for selecting the complainants for lay-offs,but when these reasonsare weighed against the credible evidence in the case it is plain,and the under-signed finds,that the reasonsadvancedwere not the controlling reasons for theselection.The undersigned further finds that Ball, Boyd, and House were laidoff, and that Ball and Boyd have been refused reinstatement,because they weremembers of the Union.Upon the entire record in the case, the undersigned concludes and finds, that, bylaying off Ball and Boyd on March 23, 194S, and thereafter refusing to reinstatethem, and by laying off House on March 26, 1948, and refusing to reinstate himuntil May 25, 1948,because of their respective union memberships and activities,the Respondent has discriminated with regard to the hire and tenure of theiremployment,thereby discouraging membership in a labor organization and inter-fering with,restraining,and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section 8 (a) (1) and (3)thereof.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce6House was reinstated on May 25, 1948,when another millwright quit the Respondent'semploy.'On May 25,1948, House replaced millwright Gathin who had quit.The record doesnot show Gatkin's seniority status on March 26, 1948,the date of House's lay-off8The testimony of Neikirk and Whitmeyer that the retained millwrights and welders werebetter workers and could perform more diversified jobs than Ball,Boyd, and House isunconvincing and unreliable and therefore not credited by the undersigned. MINNESOTA MINING & MANUFACTURING COMPANY575among the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violat-ing Section 8 (a) (1) and (3) of the Act, the undersigned will recommend thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent has discriminated in regard to hire andtenure of employment of Robert Ball, Fred Boyd, and Harold House, the under-signed will recommend that the Respondent offer to the said Ball and Boyd im-mediate and full reinstatement to their former or substantially equivalentpositions,'without prejudice to their seniority and other rights and privileges.The undersigned will also recommend that the Respondent make the said Balland Boyd whole for any loss of pay they have suffered by reason of the Respond-ent's discrimination against them, by payment to each of them of a sum ofmoney equal to the amount he would have normally earned as wages from thedate of his respective discharge to the date of the Respondent's offer of reinstate-ment, less his net earnings during that period.10The undersigned will also recommend that the Respondent make Harold Housewhole for any loss of pay he may have suffered by reason of the Respondent'sdiscrimination against him by payment to him of a sum of money equal to theamount he would have normally earned as wages from March 26, 1948, the dateof his discriminatory lay-off to May 2,, 1948, the date of his reinstatement, lesshis net earnings.The scope of the Respondent's illegal conduct discloses a purpose to defeatself-organization among its employees. It sought to coerce them in the exerciseof the rights guaranteed them in the Act by discriminatorily laying off Ball, Boyd,and House. Such conduct, which is specifically violative of Section 8 (a) (1)and (3) of the Act, reflects a determination generally to interfere with, restrain,and coerce its employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through representativesof their own cl.oosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, and presents a readyand effective means of destroying self-organization among its employees.Be-cause of the Respondent's unlawful conduct and since there appears to be anunderlying attitude of opposition on the part of the Respondent to the purposesof the Act to protect the rights of employees generally;' the undersigned isconvinced that if the Respondent is not restrained from committing such conduct,the danger of their commission in the future is to be anticipated from the Re-spondent's conduct in the past, and the policies of the Act will be defeated. Inorder, therefore, to make effective the interdependent guarantees of Section 7of the Act, to prevent a recurrence of unfair labor practices, and thereby mini-mize industrial strife which burdens and obstructs commerce, and thus ef-fectuate the policies of the Act, the undersigned will recommend that theI In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible and if such position is no longer in existence then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, San JuanPuerto Rico Branch,65 N L. It. B 82710 SeeMatter of Crossett LumberCo.. 8 N. L. R B 440.11 SeeMay Department Stores Company, etc. v. N. L. R. B.,326 U. S. 376. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Gas, Coke and Chemical Workers Union of America, affiliated withthe Congress of Industrial Organizations, is a labor organization, within themeaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices, within the meaning of Section 8 (a)(1) of the Act.3.By laying off and discriminating in regard to the hire and tenure of em-ployment of Robert Ball, Fred Boyd, and Harold House, thereby discouragingmembership in United Gas, Coke and Chemical Workers Union of America,affiliated with the Congress of Industrial Organizations, the Respondent hasengaged in, and is engaging in, unfair labor practices, within the meaning ofSection 8 (a) (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact andconclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Minnesota Mining &Manufacturing Company, its officers, agents,successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Gas, Coke and Chemical WorkersUnion of America, affiliated with the Congress of Industrial Organizations, orany other labor organization of its employees, by laying off or refusing to re-instate any of its employees or by discriminating in any othermanner in regardto their hire and tenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization to form labor organiza-tions, to joinor assistthe Union, or any other labor organization,to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Robert Ball and Fred Boyd immediate and full reinstatementto their former or substantially equivalentpositionswithout prejudice totheir seniority or other rights and privileges;(b)Make whole Robert Ball and Fred Boyd for any loss of pay each mayhave suffered by reason of the Respondent's discrimination against them bypayment to each of them of a sum of money equal to the amount which henormally would have earned as wages from the date of his lay-off to the dateof the Respondent's offer of reinstatement, less his netearningsduring thatperiod ; MINNESOTA MINING & MANUFACTURING COMPANY577(c)Make whole Darold House for any loss of pay he may have suffered byreason of the Respondent's discrimination against him by payment to him ofa sum of money equal to the amount which he normally would have earned aswages from the date of his discriminatory lay-off, March 26, 1948, to the dateof his reinstatement, May 25, 1948, less his netearningsduring that period ;(d) Post at its plant in Little Rock, Arkansas, copies of the notice attachedto this Intermediate Report marked "Appendix A." Copies ofsaidnotice, to befurnished by the Regional Director for the Fifteenth Region, shall, after beingsigned by the Respondent's representative, be posted by the Respondent, andmaintained by it for sixty (60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the FifteenthRegion inwriting, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to comply therewith.It is further recommended thatunless onor before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport andRecommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support ofthe Intermediate Report and Recommended Order. Immediately upon the filingof such statement of exceptions and/or briefs, the party filing the same shallserve a copy thereof upon each of the other parties. Statements of exceptionsand briefsshall designate by precise citation the portions of the record reliesupon and shall be legibly printed or mimeographed, and if mimeographed shall bedouble spaced.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203.85.As further providedin said Section203 46 should any party desirepermissionto argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to the BoardIn the eventno Statementof Exceptionsis filedas provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations, and recom-mended order herein containedshall, as providedin Section203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and allobjectionsand exceptionstheretoshallbe deemed waived forall purposes.HOWARD MYERS,Trial Examiner.Dated-------------------- 578DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILLNOT in any manner interfere with, restrain,or coerce our em-ployees in the exercise of the right to self-organization, to form labor or-ganizations, to join or assist UNITED GAS, COKE AND CHEMICAL WORKERSUNION OF AMERICA, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.WE WILL OFFER to Robert Ball and Fred Boyd immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination.WE WILL also make whole Harold House for any loss of pay suffered byhim as a result of our discrimination against him.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employeebecause of membership in or activity on behalf of any such labororganization.MINNESOTA MINING & MANUFACTURING COMPANY,Employer.Dated ----------------By ---------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.